UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-1695


In Re:   JASON T. SCOTT,

                Petitioner.




                 On Petition for Writ of Mandamus.
             (8:10-cr-00031-PJM-1; 8:14-cv-01982-PJM)


Submitted:   August 18, 2016                 Decided:   August 22, 2016


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jason T. Scott, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jason T. Scott petitions for a writ of mandamus, alleging

that the district court has unduly delayed ruling on his 28 U.S.C.

§ 2255 (2012) motion.       He seeks an order from this court directing

the district court to act.          We find the present record does not

reveal undue delay in the district court.           Accordingly, we grant

leave   to   proceed   in   forma   pauperis,   deny   Scott’s    motion   for

injunctive relief pending appeal, and deny the mandamus petition.

We   dispense   with   oral   argument    because   the   facts   and   legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.



                                                           PETITION DENIED




                                      2